Fourth Court of Appeals
                                       San Antonio, Texas
                                              JUDGMENT
                                           No. 04-13-00366-CR

                                          Daniel James WEEMS,
                                                 Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR6570
                              Honorable Sid L. Harle, Judge Presiding 1

      BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for a new trial.

        SIGNED May 14, 2014.


                                                       _____________________________
                                                       Karen Angelini, Justice




1
  The Honorable Sid Harle signed the trial court’s judgment. The Honorable George Goodwin, sitting as a visiting
judge, presided over the trial.